DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introduction
The following is a final Office Action in response to Applicant’s submission filed on 6/9/2022.  Currently claims 1-20 are pending and claims 1, 8, and 15 are independent.  Claims 1, 8, and 15 have been amended from the original claim set dated 11/10/2020.  No claims have been added or cancelled.

Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.

	

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-20, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-7) are directed to a statutory category, namely a method.  Claim 8 and its dependent claims (claims 9-14) are directed to a statutory category, namely an article of manufacture.  Claim 15 and its dependent claims (claims 16-20) are directed to a statutory category, namely a system/machine.  
Step 2A (Prong 1): Claims 1, 8, and 15, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions, scheduling) (See MPEP 2106).”  In this application that refers to using a computer system to manage and analyze the process of catching the bus.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that a bus rider does with regards to their regular commute.  The abstract elements of claims 1, 8, and 15, recite in part “Receive request…Retrieve data…Compute boarding time…Transmit time…”.  Dependent claims 2, 9, and 16, which are substantially similar claims to one another, add to the abstract idea the following limitation which recites in part “Request includes…”.   Dependent claims 3, 10, and 17, which are substantially similar claims to one another, add to the abstract idea the following limitation which recites in part “Bus data includes…”.  Dependent claims 4 and 11, which are substantially similar claims to one another, add to the abstract idea the following limitation which recites in part “Bus stop data includes…”.  Dependent claims 5, 12, and 18, which are substantially similar claims to one another, add to the abstract idea the following limitations which recite in part “Retrieve data……”.  Dependent claims 6, 13, and 19, which are substantially similar claims to one another, add to the abstract idea the following limitations which recite in part “Determine estimated time…Estimate late arrival…Assign time…Compute time…Transmit time…”.  Dependent claims 7, 14, and 20, which are substantially similar claims to one another, add to the abstract idea the following limitations which recite in part “Maintain capacity percentage…”.  All of these additional limitations, however, only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 8, and 15.  
Step 2A (Prong 2):  Independent claims 1, 8, and 15, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Processors…Storage media…program instructions…” which limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).      
Additionally, dependent claims 2-7, 9-14, and 16-20 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1, 8, and 15, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Processors…Storage media…program instructions…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (manage and analyze the process of catching the bus) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in [0051] – “These computer readable program instructions may be provided to a processor of a general purpose computer.”  
Additionally, dependent claims 2-7, 9-14, and 16-20 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-20 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001503541 A (Referred to as JP) in view of Han (KR20120108435A).
Regarding claims 1, 8, and 15, JP discloses receiving, by one or more computer processors, a request for a boarding time on a bus at a bus stop from a user; retrieving, by one or more computer processors, data associated with one or more buses; retrieving, by one or more computer processors, data associated with one or more bus stops; based on the request, the retrieved bus data, and the retrieved bus stop data, computing, by one or more computer processors, the boarding time; and transmitting, by one or more computer processors, the boarding time to the user (JP ABS - A system that notifies passengers waiting for a public transport vehicle (12) of the current status of the vehicle (12), including the arrival time of the vehicle (12) at the stop (20). The system includes a Global Positioning System device (14) located within the vehicle (12) and measuring the position of the vehicle (12) along its line. A central processing unit or central computer (16) is coupled to receive the location of the vehicle (12) from the Global Positioning System device (14). The processing device (16) may provide, based on the current location and electronic storage information of the vehicle (12) in the traffic system, status information on all vehicles (12) in the traffic system (such information may be scheduled It is programmed to computerize and update the transit data table, including the location of the stops, connections to other transit vehicles at the stop (20), and times of arrival of the vehicles at the stops).
JP lacks the boarding time indicates a reserved spot on the bus for the user.
Han, from the same field of endeavor, teaches the boarding time indicates a reserved spot on the bus for the user (Han ¶14 - The users (subscribers) has been scheduled bus ride to the bus fare to be paid by credit card, bus vehicle terminal 300 and the server confirms that the reservation is booked boarding passenger boarding information may be transferred to 100. In addition, the vehicle bus terminal 300 is sent to receive the GPS signal to generate a current bus location information database to bus lines (not shown) managed by the traffic information server (200))
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the public transport information methodology/system of JP by including the bus reservation techniques of Han because Han discloses “enable a passenger to conveniently get on the bus (Han ABS)”.   Additionally, JP further details “A system that notifies passengers waiting for a public transport vehicle (JP ¶ABS)” so it would be obvious to consider including the additional bus reservation techniques that Han discloses because it would increase the convenience available to the passengers of the system disclosed in JP.
Regarding claims 2, 9, and 16, JP in view of Han discloses the request for the boarding time includes one or more of: an identification of the user, a desired departure time, a desired bus route, a desired destination, a desired bus stop number, a number of passengers to include in the request, and a location of the user (JP Pg. 10/25 -  In one particular mode of operation of the system 10, At stop 20 or at stop 20 Passengers waiting elsewhere showing information about their route, Desired route Number (or An alphanumeric code indicating the line number) Input to the display module).
Regarding claims 3, 10, and 17, JP in view of Han discloses data associated with the bus includes one or more of: a bus identification, a passenger occupancy of the bus, and a location of the bus (JP ABS - The system includes a Global Positioning System device (14) located within the vehicle (12) and measuring the position of the vehicle (12) along its line).
Regarding claims 4 and 11, JP in view of Han discloses data associated with the bus stop includes one or more of: a bus stop identification, a number of waiting passengers, and a current weather condition (JP Pg. 6/25  -  According to one feature, The transportation data table is The following information during each record: That is, vehicle Identification number, Schedule number, To the stop number and the specified specific stop number Format to include the expected arrival time of the vehicle along with the expected number of passengers at the designated stop).
Regarding claims 5, 12, and 18, JP in view of Han discloses retrieving, by one or more computer processors, historical data associated with ridership on a plurality of bus routes; and wherein computing the boarding time is further based on the retrieved historical data (JP Pg. 10/25 - next, Actual number of passengers Information and about the same time, Use the historical change in the number of passengers between stops with respect to seasons, etc. To calculate the history of changes in the number of passengers, This is preferably stored in the storage means 24. Based on this information, You can calculate the prediction of the number of passengers at the next stop). 
Regarding claims 7, 14, and 20, JP in view of Han discloses maintaining, by one or more computer processors, availability of a percentage of a capacity of the bus (JP Pg. 10/25 - From the bus A door 44 is provided to count off passengers. Got off The difference between the number of passengers and the number of passengers, and the total number of seats in the bus, Calculate the number of vacant seats Used by the microprocessor 16 for This number is On request The information is transmitted to the central processing unit 22).


Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001503541 A (Referred to as JP) in view of Han (KR20120108435A) further in view of Klein et al. (USPGPUB 2017/0169366)
Regarding claims 6, 13, and 19, JP in view of Han discloses receiving, by one or more computer processors, a request for a boarding time on a bus at a bus stop from a user; retrieving, by one or more computer processors, data associated with one or more buses; retrieving, by one or more computer processors, data associated with one or more bus stops; based on the request, the retrieved bus data, and the retrieved bus stop data, computing, by one or more computer processors, the boarding time; and transmitting, by one or more computer processors, the boarding time to the user (JP ABS - A system that notifies passengers waiting for a public transport vehicle (12) of the current status of the vehicle (12), including the arrival time of the vehicle (12) at the stop (20). The system includes a Global Positioning System device (14) located within the vehicle (12) and measuring the position of the vehicle (12) along its line. A central processing unit or central computer (16) is coupled to receive the location of the vehicle (12) from the Global Positioning System device (14). The processing device (16) may provide, based on the current location and electronic storage information of the vehicle (12) in the traffic system, status information on all vehicles (12) in the traffic system (such information may be scheduled It is programmed to computerize and update the transit data table, including the location of the stops, connections to other transit vehicles at the stop (20), and times of arrival of the vehicles at the stops).  
JP in view of Han lacks determining, by one or more computer processors, an estimated time of arrival of the user to the bus stop; estimating, by one or more computer processors, the user will arrive at the bus stop after the bus arrives; assigning, by one or more computer processors, the boarding time to another user; computing, by one or more computer processors, a second boarding time, and transmitting, by one or more computer processors, the second boarding time to the user.
Klein, from the same field of endeavor, teaches determining, by one or more computer processors, an estimated time of arrival of the user to the bus stop; estimating, by one or more computer processors, the user will arrive at the bus stop after the bus arrives; assigning, by one or more computer processors, the boarding time to another user; computing, by one or more computer processors, a second boarding time, and transmitting, by one or more computer processors, the second boarding time to the user (Klein ¶26-27 - Some embodiments according to example aspects of the present disclosure can access a ride-sharing schedule for a ride-sharing vehicle (e.g., a bus, car, van, truck, train, taxi, light rail, trolley, autonomous vehicle, etc.)… In still other examples, ride-sharing schedules can be dynamically created among one or more initial passengers using online reservation creation tools… An adjustment request for adjusting one or more criteria of an initial ride-sharing schedule (e.g., a route location and/or predetermined stop time) can be received from a potential additional passenger and/or from the ride-sharing vehicle. One example scenario in which an adjustment request can be desired is when a potential additional passenger is walking to his route location (e.g., a bus stop) and he determines that he will arrive fractionally late relative to a predetermined stop time for the ride-sharing vehicle. In some examples, a determination that a potential additional passenger will be late can be estimated manually and communicated to a central server location. In other examples, a determination that a potential additional passenger will be late for a predetermined stop time at a given route location can be made based in part from passenger commuting history and/or real-time passenger and vehicle geolocation information… Klein ¶44 - Upon receipt of an adjustment request from user 112, an adjustment cost associated with the request can be determined. An adjustment cost can be generally indicative of the impact of the adjustment request to initial passengers of the ride-sharing vehicle. Adjustment costs can…existence of other ride-sharing schedule options (e.g., a next bus arriving 20 minutes later).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the public transport information methodology/system of JP by including the ride adjustment techniques of Klein because Klein discloses “modifications to accommodate passenger and/or vehicle flexibility in timing (Klein ¶6)”.   Additionally, JP further details “A system that notifies passengers waiting for a public transport vehicle (JP ¶ABS)” so it would be obvious to consider including the additional ride adjustment techniques that Klein discloses because it would increase and improve the available information available to the passengers of the system disclosed in JP.


Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.  
Applicant first argues that the claimed invention does not fall into the enumerated bucket of organizing human activity.  Examiner finds this unpersuasive because the claimed invention is interpreted under BRI as a way of conveying information to a rider of a bus in order for them to better manage their ridership.  Under this interpretation, the claims are determined to be “organizing human activity.”
The Applicant also makes numerous arguments as to how the claimed invention is further integrated into a practical application by addressing the improvement to the efficiency of public transportation.  While this improvement to the efficiency might be an improvement to the business process of managing public transportation, and as such, have practical applicability, this practical applicability is not synonymous with USPTO guidance. Specifically, the claimed invention needs have significant additional elements as to where the claimed invention is effectively integrated into those additional elements.  The claims as written do not currently accomplish that.  Including enough structural elements to where the claimed invention is clearly integrated into a bus stop or a bus itself is a potential route to overcoming this rejection.  
Finally, applicant argues that there are significant additional elements to where the claimed invention has significantly more.  This is unpersuasive because the additional elements that the applicant identifies, are interpreted by the Examiner as being directed to abstract idea and not additional elements.  The additional elements identified above are not significant enough to overcomen the 101 rejection.  
Regarding the 35 USC § 102 and 35 USC § 103 rejections on the previous Office Action, Applicant amended the independent claims to further limit the claims with respect to reserved seats on a bus.  In light of this amendment, Examiner agrees that the original references did not teach this, however the amendment necessitated further search and consideration.  As a result of this further search and consideration, prior art was found that does teach these limitations (Han as discussed above).  As such, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.  
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624